DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                          Response to Amendment
This action is in response to the application filed on April 20, 2022.
Claims 7, 9-12, 14 and 15 are under examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 9 -12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Jiang et al. (USP: 2018/0097663), in view of  Davydov et al. (USP: 2016/0227520). 

1.-6. (canceled) 

As per Claim 7 Jiang teaches a terminal comprising:
 a receiver that receives downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part (Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and a processor that determines a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size); to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size). 
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

8. (Canceled)

As per Claim 9 Jiang- Davydov teaches the terminal according to claim 7, wherein the processor determines the size of the PRG based on a number of resource blocks included in the bandwidth part (Paragraph 0045, 0060 the PRG size for open-loop MIMO based DMRS may be different than the PRG size for the closed-loop MIMO based DMRS. In one or more examples, the PRG size for the open-loop MIMO based DMRS may be signaled to the receiving device using a one-bit indicator and the PRG size for closed-loop MIMO using a two-bit indicator.). 

As per Claim 10 Jiang- Davydov teaches the terminal according to claim 7, wherein the PRG includes one or more resource blocks (Paragraph 0060 the method may optionally include identifying a precoding resource block group (PRG) size for the narrowband DMRS. ). 

As per Claim 11 Jiang- Davydov teaches the terminal according to claim 7, wherein the processor does not expect that the transmission bandwidth includes non-contiguous resource blocks (Paragraph 0020, 0036 the transmitting device may include the wideband reference signal in one or more orthogonal frequency-divisional multiplexing (OFDM) symbols that precede the data channels in order to allow the receiving device to efficiently demodulate the transmitted signal. The receiving device utilizing the wideband reference signals in conjunction with the DMRS that aids the receiving device to demodulate the received signal more efficiently. The resource grid may include one or more OFDM symbols. The OFDM symbols may include a plurality of resource elements, which may be the smallest discrete part of the frame and contains complex value representing control and data for a physical channel or signal.   ). 

As per Claim 12 Jiang teaches a radio communication method for terminal comprising: 
receiving downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part   (Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and 
determining a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth (Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size).
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor wherein the terminal determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

13. (Canceled)

As per Claim 14 Jiang teaches a base station comprising:
 a transmitter that transmits downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part(Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and 
a processor that determines a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth, wherein the processor determines the size of the PRG as equal to the transmission bandwidth(Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size).
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor wherein the terminal determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

As per Claim 15 Jiang teaches a system comprising a terminal and a base station, wherein: the terminal comprises: a receiver that receives downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part(Paragraph 0020-0023, the transmitting device may allocate resource blocks of a partial PRG to the receiving device such that the partial allocated PRG could assume the same precoding for the entire PRG. ); and a first processor that determines a size of a precoding resource block group (PRG) (Paragraph 0022, 0044 FIG. 2B illustrates a resource block allocation with various PRG sizes in accordance with various aspects of the present disclosure. In some aspects of the present disclosure, the transmitting device may identify a PRG size for the narrowband DMRS such that the PRG size allows the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size. a precoding resource block group (PRG) size for the narrowband DMRS such that the PRG size allows for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size), to which a same precoding is applied, based on the transmission bandwidth or a subset of the transmission bandwidth, the base station comprises: wherein the first processor determines the size of the PRG as equal to the transmission bandwidth (Paragraph 0022, 0038, 0044, 0060  a subset of the entire bandwidth that is still wider than the allocation for narrowband DMRS in the data channel region. A precoding resource block group (PRG) size for the narrowband DMRS. The PRG size may allow for the receiving device to assume precoding granularity for multiple resource blocks based on the PRG size).
However Jiang does not explicitly disclose a downlink shared channel, wherein the processor wherein the terminal determines the size of the PRG as equal to the transmission bandwidth. 
Davydov discloses a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth. (Paragraph 0058, 0045, 0119 , 0221 wherein the at least one precoding resource group has a size that is equal to or a multiple of a size of resource block group (RBG) of a system bandwidth. A system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG. Herein the precoding resource group indicated by the dynamic indication is used to transmit physical downlink shared channel (PDSCH)..).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jiang to include a downlink shared channel, wherein the processor determines the size of the PRG as equal to the transmission bandwidth as taught by Davydov for reliability, to ensure that a system bandwidth that may correspond to a number of resource blocks in a downlink channel and P' may represent a number of physical resource blocks in a PRG.. (See Davydov Paragraph 0045 ).

Response to Argument(s)

Applicant's argument(s) filed on October April 20, 2022 have been fully considered but they are not persuasive. Therefore, the rejection is maintained.  

In the remarks, at page  6 and 7 the Applicant argues in substance that: 


(A) “ Davydov, like Jiang, fails to teach “the processor determines the size of the PRG as equal to the transmission bandwidth [allocated to the downlink shared channel within the bandwidth part],” as arranged in the above-referenced limitations of independent claim 7.”. Davydov also fails to teach “a receiver that receives downlink control information indicating a transmission bandwidth allocated to a downlink shared channel within a bandwidth part,” as arranged in the above-referenced limitations of independent claim 7.

Response:

In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Davyod explicitly discloses the data carried on PDCCH may be referred to as downlink control information (DCI). There may be several formats that are defined for a DCI message. The physical downlink control channel (PDCCH) may be used to transmit downlink control information (DCI) that may transport resource allocations or scheduling related to downlink resource assignments on the PDSCH, uplink resource grants, and/or uplink power control commands or other control information a structure of a downlink physical channel where a signal that represents the downlink physical channel may be coded, to generate coded bits. The coded bits for the physical channel may be multiplexed to generate a block of data, e.g., in a codeword. The size of the block of data may match the amount of resource elements that can be used by the physical channel. eNB configure, a plurality of one or more precoding resource group (PRG) sizes (or one or more corresponding precoding granularities) to generate a precoding granularity configuration for UE. A configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE. The eNB preconfigure a plurality of one or more PRGs that each have a PRG size (or precoding granularity). The UE may assume that the same precoder may apply on all scheduled PRBs within a PRG. In one embodiment, the PRG size a UE may assume for a system bandwidth may be given by See Table 1: As shown in the example of Table 1, a PRG size of 2 RBs for a downlink channel (e.g., a 20 MHz channel) may be used for a system bandwidth of, e.g., 64-100 resource blocks. A smaller PRG size may limit a channel estimation efficiency, e.g., in a frequency flat channel or a channel with a lower frequency selectivity, e.g., in a Full Dimension Multi-Input-Multi-Output (FD-MIMO) antenna configuration that may be used at the eNB for a downlink transmission. An example from Davydov (Paragraph 0051  For example, eNB 110 may increase a PRG size in an example of FD-MIMO, e.g., as shown in FIG. 2 via RRC signaling. For example, for FD-MIMO, eNB 110 may identify a preconfigured PRG with a PRG size larger than a size in LTE-A release 10 specification based on a PDSCH scheduling (510). In another embodiment, if PDSCH is scheduled by DCI formats 2X, where X=A, B, C and D, eNB 110 may identify a preconfigured PRG with a larger PRG size than a size in a LTE-A release 10 specification (510).)

Therefore Jiang and Davydov reference teaches the claim limitation as currently presented. 
Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion

THIS ACTION IS MADE FINAL
  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED ALI/Primary Examiner, Art Unit 2468